DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-6 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 1 recites “An air composition adjusting device for adjusting composition of air , comprising: a target space including internal air; a source of external air; a carbon dioxide separator that separates carbon dioxide from the source of external air or the internal air supplied from the target space; a gas supply path including a first concentration gas supply path through which the carbon dioxide separator communicates with the target space, the first concentration gas supply path supplying air having a concentration of carbon dioxide greater than the source of external air or the internal air supplied from the target space”.  As noted in applicant’s remarks, Cowan et al(5167243) does not teach or suggest an air composition adjusting device for adjusting composition of air , comprising: a target space including internal air; a source of external air; a carbon dioxide separator that separates carbon dioxide from the source of external air or the internal air supplied from the target space; a gas supply path including a first concentration gas supply path through which the carbon dioxide separator communicates with the target space, the first concentration gas supply path supplying air having a concentration of carbon dioxide greater than the source of external air or the internal air supplied from the target space, wherein the target space of Cowan et al receives a carbon dioxide gas flow from a canister source of carbon dioxide.  
Japanese reference(2005-205132) teaches an oxygen tent(1) for holding an individual exhaling air, an outlet(4) from the tent containing exhaled air, a zeolite PSA oxygen concentrator(3) for concentrating the oxygen from the exhaled air, the oxygen concentrator including a source of fresh air(c) , the separated and concentrated oxygen(3) transported back to the oxygen tent. However Japanese reference does not teach or suggest an air composition adjusting device for adjusting composition of air , comprising: a target space including internal air; a source of external air; a carbon dioxide separator that separates carbon dioxide from the source of external air or the internal air supplied from the target space; a gas supply path including a first concentration gas supply path through which the carbon dioxide separator communicates with the target space, the first concentration gas supply path supplying air having a concentration of carbon dioxide greater than the source of external air or the internal air supplied from the target space.  
Claims 2-6 depend on claim 1 and hence are also allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT A HOPKINS whose telephone number is (571)272-1159. The examiner can normally be reached Mon-Thurs 6am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on 5712721424. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ROBERT A HOPKINS/Primary Examiner, Art Unit 1776                                                                                                                                                                                                        
July 13, 2022